Case 2:15-cv-06076-MCA-MAH Document 395-4 Filed 12/11/19 Page 1 of 2 PageID: 6865



                                   CERTIFICATE OF SERVICE

         I hereby certify that, on the 11th day of December 2019, I caused to be served a true and

  correct copy of the foregoing Plaintiff’s Declaration of John Donnelly Regarding Service of

  Process as follows:

  Via Email:
                                     Oleksander Ieremenko
                                     Alex.Boesky@gmail.com

                                         Ivan Turchynov
                                       warninggp@gmail.com

                                          Pavel Dubovoy
                                       DubovoyP@gmail.com

  Via US Mail, Postage Pre-paid:

                                       Vladislav Khalupsky
                                     Inmate number 81356-053
                                          FCI Cumberland
                                   Federal Correctional Institution
                                             P.O. Box 1000
                                        Cumberland, MD 21501

                           Arkadiy Dubovoy, APD Developers, Inc., and
                        Southeastern Holding and Investment Company, LLC
                                    c/o Michael Critchley, Jr., Esq.
                                        75 Livingston Avenue
                                         Roseland, NJ 07068

                                         Leonid Momotok
                                       1610 Pepperbush Court
                                        Suwanee, GA 30024

  Via International Mail, Postage Pre-paid:


                                   Memelland Investments, Ltd.
                                   2, Christaki kai Elpinikis Kinni
                                       Flat 8, Summer Gardens
                                       Limassol 4046, Cyprus




                                                   1
Case 2:15-cv-06076-MCA-MAH Document 395-4 Filed 12/11/19 Page 2 of 2 PageID: 6866




  Via ECF:
                                Mary Frances Palisano, Esq.
                                        Gibbons P.C.
                                    One Gateway Center
                                      Newark, NJ 07102
                            Attorney for Defendant Igor Dubovoy

                                Jerome J. Froelich, Jr., Esq.
                                    McKenney & Froelich
                                 One Midtown Plaza, Suite 910
                                   1360 Peachtree Street
                                    Atlanta, GA 30309
                       Attorney for Defendant Alexander Garkusha

                                     Steven Brill, Esq.
                                   Sullivan & Brill LLP
                                 115 Broadway, 17th Floor
                                   New York, NY 07106
             Attorney for Defendants Vitaly Korchevsky and NTS Capital Fund

                                  Nicholas Grippo, Esq.
                                 Assistant U.S. Attorney
                                     970 Broad Street
                                    Newark, NJ 07102
                          Attorney for United States of America




                                                             s/ John Donnelly
                                                             JOHN DONNELLY




                                            2
